DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species IV including figures 9-14 and claims 1-14 in the reply filed on 02/18/2022 is acknowledged.  The traversal is on the ground(s) that the applicant recited on pages 2-3 of the remarks.  This is not found persuasive because the applicant discloses different exemplary embodiments of the lighting assembly in brief description of the drawings. While claims 10-14 recite details of the eyewear, which are not shown in Species IV of figures 9-14. Thus, claims 10-14 have been withdrawn from consideration.
Claim Objections
Claim 3 is objected to because of the following informalities: there is lack of antecedent basis for “said surface of said light director”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldfain [U.S. 2007/0097703 A1].
Regarding claim 1, Goldfain discloses a user wearable visualization system [see figure 1] comprising: a light assembly [see figure 1], said light assembly comprising: at least one lighting element [102], each of said at least one light element comprising: a housing [see figure 1], said housing comprising: at least one projection lens [120] on a first end of said housing, said at least one projection lens forming a lighting element optical axis [see figure 2]; a plurality of lighting sources [108, 110] positioned along an inner circumference of said housing, each of said plurality of lighting sources [108, 110] configured to: generate a light; a light director [116] positioned on a second end of said housing, said light director configured to: receive said light generated by said plurality of lighting sources [108, 110]; and redirect said received light toward said at least one projection lens [120]; wherein said redirected light is emitted through said at least one projection lens (figures 1-2, paragraphs 0016-0018).
Regarding claim 2, Goldfain discloses said light director is one of: a multi-sided pyramid (figure 2).
Regarding claim 3, Goldfain discloses selected ones of said surfaces of said light director are reflective (figure 2).

Regarding claim 7, Goldfain discloses a dome lens [122], wherein said light redirected by said light director [116] is positioned at one of: within a focal point of said dome lens [122] and at a focal point of said dome lens [122] (figure 2).
Regarding claim 8, Goldfain discloses a dome lens [122] positioned substantially perpendicular to said optical axis (figure 2).
Regarding claim 9, Goldfain discloses said lighting assembly is attached to one of: an eyewear, a headband and a head strap (figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfain in view of U.S. 2005/0117327 A1 by Gupta.

In paragraph 0006 of Goldfain, U.S. 2005/0117327 A1 by Gupta teaches the electronic circuit having the switch to control an application of a voltage to plurality of lighting sources.
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the user wearable visualization system of Goldfain with the electronic circuit having the switch as taught by Gupta for purpose of providing an advantageous way of controlling light intensity of the plurality of light sources as wanted.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfain.
Regarding claim 6, Goldfain discloses the plurality of lighting sources [110] (figure 2). In figure 3 of another embodiment, Goldfain discloses a transmission filter, said transmission filter configured to: limit a wavelength range of said light generated by said selected one of said plurality of lighting sources to a known wavelength range (paragraph 0020).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the light sources of Goldfain with the transmission filter as taught by another embodiment of Goldfain for purpose of providing color lights as wanted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAO Q TRUONG/Primary Examiner, Art Unit 2875